Exhibit 10.1

 

Drug Development Advisors, LLC:  Consulting Agreement

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (“Agreement”) is effective as of June 4, 2014 (the
“Effective Date”), by and between Dipexium Pharmaceuticals, Inc. (“Dipexium”)
and DRUG DEVELOPMENT ADVISORS, LLC., (the “Consultant”).

 

RECITALS:

 

WHEREAS, Dipexium is actively developing pexiganan cream 0.8% (the “Product”)
including, without limitation, its potential submission of a new drug
application for regulatory approval in the U.S.;

 

WHEREAS, Dipexium is interested to retain the services of the Consultant to
further development including, without limitation, with respect to the services
set forth on Exhibit A attached hereto (the “Services”); and

 

WHEREAS, the Consultant desires to be retained by Dipexium in order to render
the Services in accordance with the terms and provisions set forth in this
Agreement.

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.                    SERVICES:  Dipexium hereby retains Consultant and
Consultant hereby agrees to render consulting services (“Services”) to Dipexium
during the term of this Agreement.  The Services shall include, but are not
limited to, those duties set forth in Exhibit A hereto.  The Consultant will not
perform any Services for Dipexium except as authorized or requested by
Dipexium.   Consultant agrees to complete the Services in a satisfactory and
workmanlike manner either directly or in collaboration with one or more
sub-vendors.  Dipexium understand and agrees that certain sub-vendors,
including, without limitation, Drs. Daniel Wierda and Sandi Morseth, or their
respective affiliated companies, will be working as sub-vendors in the
performance of Services by Consultant pursuant to this Agreement.

 

2.                    TERM AND TERMINATION:

 

a.                                      This Agreement is effective as of the
Effective Date, and will terminate one year from the Effective Date (the
“Termination Date”), unless terminated earlier pursuant to subsection (b) below
or extended by mutual written agreement of the Consultant and Dipexium.

 

b.                                      This Agreement may be terminated (i) for
any reason by Dipexium at any time prior to the Termination Date by giving
thirty (30) days’ written notice of termination to Consultant, (ii) for cause by
the Consultant at any time prior to the Termination Date by giving written
notice of termination setting forth in reasonable detail the basis for the
termination and providing Dipexium with thirty (30) days’ opportunity to cure,
and (iii) automatically by Dipexium upon the death or disability of Consultant
(in the case of disability, if any, such determination will be made by Dipexium
in its sole discretion).

 

c.                                       Termination of this Agreement shall not
affect (i) Dipexium’s obligation to pay for Services previously rendered by the
Consultant or expenses reasonably incurred by the Consultant prior to the date
of termination for which the Consultant is entitled to reimbursement under
Section 3 of this Agreement, or (ii) the Consultant’s continuing obligations to
Dipexium under Sections 5, 6, 7 and 9 of this Agreement.

 

d.                                      In connection with the Consultant’s
Services to Dipexium, the Consultant agrees to devote its, his or her efforts to
the performance of Services described in Exhibit A. Notwithstanding the
foregoing, the parties hereto acknowledge that the performance of duties by
Consultant to Dipexium pursuant to this Agreement shall be on a part-time basis
and shall not preclude Consultant from working on other matters for projects
which involve products which are not directly or indirectly in competition with
the Product in compliance with the non-competition provisions of Section 7 of
this Agreement.

 

1

--------------------------------------------------------------------------------


 

3.                    COMPENSATION:

 

a.                                      As compensation for the Services to be
rendered pursuant to this Agreement, the Consultant shall pay to Consultant the
sum of $375 per hour, to be paid monthly following the performance of the
Services within 30 days after a detailed invoice is provided showing Services
provided; provided, however, that such rate shall apply to that portion of the
Services rendered by Dr. Jack H. Dean and the parties hereto will mutually agree
in good faith on the hourly rate to be paid to sub-vendors, if any, at any time
or from time to time during the term of this Agreement.  Dipexium shall pay a
retainer fee of $10,000 upon execution of this Agreement (the “Retainer Fee”). 
The Retainer Fee shall be credited against the last invoice submitted by
Consultant to Dipexium for services rendered by Consultant pursuant to this
Agreement.  Except as set forth in any amendment to this Agreement, Consultant
shall not be entitled to any other compensation or benefits for the Services.

 

b.                                      Dipexium shall reimburse the Consultant
and any sub-vendors of Consultant, in each case, for actual travel and other
out-of-pocket expenses performed pursuant to Dipexium’s express written request,
reasonably incurred up to a pre-approved amount, after submission of reasonably
detailed invoices documenting such expenses.  Consultant is responsible for all
other travel and other out of pocket expenses incurred in connection with this
agreement.

 

4.                    RELATIONSHIP OF THE PARTIES; NO CONFLICTS:

 

a.                                      Notwithstanding any provision of this
Agreement to the contrary, the Consultant is and shall at all times be an
independent contractor and not an employee, agent, partner, or joint venture of
Dipexium.  The Consultant shall have no right under this Agreement, or as a
result of its, his or her consulting services to Dipexium, to participate in any
other employee, retirement, insurance or other benefit program of Dipexium, nor
will Dipexium make any deductions from the Consultant’s compensation for taxes,
the payment of which shall be solely the Consultant’s responsibility.

 

b.                                      The Consultant shall pay, when and as
due, any and all taxes incurred as a result of its, his or her compensation
hereunder, including estimated taxes, and if requested by Dipexium, provide
Dipexium with proof of said payments.  Notwithstanding any provision of this
Agreement to the contrary, the Consultant further agrees to indemnify and hold
harmless Dipexium and its employees, agents and representatives to the extent of
any obligation imposed on Dipexium: (i) to pay withholding taxes or similar
items; or (ii) resulting from the Consultant being determined not to be an
independent contractor.

 

c.                                       The Consultant represents and warrants
that (a) neither this Agreement nor the performance thereof will conflict with
or violate any obligation of the Consultant or right of any third party; (b) the
Consultant is responsible for providing workers’ compensation coverage for any
employees of the Consultant assisting with the Services; (c) the Consultant is
solely responsible for compensating such employees, if any; (d) the Consultant
has obtained all licenses or certifications necessary to perform the Services;
and (e) the Consultant shall comply with all applicable laws in the performance
of the Services.

 

5.                    NONDISCLOSURE OF CONFIDENTIAL INFORMATION:

 

a.                                      The Consultant recognizes and
acknowledges that certain knowledge and information which it, he or she will
acquire or develop relating to the business of Dipexium, including, without
limitation, any financial information, business plans, preclinical/clinical and
product development plans, strategies, business forecasts, sales and
merchandising materials, patent disclosures, patent applications, structures,
models, techniques, know-how, trade secrets, processes, compositions,
formulations, compounds and apparatus relating to the same and other proprietary
information related to the current, future and proposed products and services of
Dipexium (collectively, “Confidential Information”) are the valuable property of
Dipexium.

 

2

--------------------------------------------------------------------------------


 

b.                                      The Consultant covenants and agrees
that, without the prior written consent of Dipexium, the Consultant will not
use, disclose, divulge or publish any Confidential Information at any time
during the term hereof or thereafter except as may be necessary to perform the
Services; provided, however, that the Consultant shall not be obligated to treat
as confidential, any Confidential Information that the Consultant can prove
through its own written documentation that (i) was publicly known at the time of
disclosure to the Consultant, (ii) became publicly known or available thereafter
other than by means in violation of this Agreement or any other duty owed to
Dipexium by the Consultant, or (iii) was lawfully disclosed to the Consultant by
a third party.  In the event a court or governmental agency legally compels
Consultant to disclose Confidential Information, Consultant shall promptly
inform Dipexium of the compelled disclosure, so that Dipexium may seek a
protective order or other remedy or waive compliance with this Agreement, or
both.  Consultant shall limit any compelled disclosure of Confidential
Information to that legally required.

 

c.                                       The Consultant agrees that any
disclosure of Confidential Information will only be such as is reasonably
necessary to the performance of the Services and will only be to its employee’s
and assistants, if any, who are bound by written agreements with Consultant to
maintain the Confidential Information in confidence.

 

d.                                      The Consultant agrees not to disclose to
Dipexium, or use in connection with the Consultant’s efforts for Dipexium, any
Confidential Information belonging to any third party, including the
Consultant’s prior employers, or any prior inventions made by him or her and
which Dipexium is not otherwise legally entitled to learn of or use.

 

e.                                       Upon termination of its, his or her
service hereunder, the Consultant agrees to promptly deliver to Dipexium, all
Confidential Information in its, his or her possession that is written or other
tangible form (together with all copies or duplicates thereof, including
computer files), and all other property, materials or equipment that belong to
Dipexium, its customers, its prospects or its suppliers.  The Consultant agrees
to abide by the confidentiality provisions of this Agreement for a period of
five (5) years following any termination or expiration of this Agreement.

 

6.                    INTELLECTUAL PROPERTY:

 

a.                                      “Intellectual Property” includes any and
all new or useful art, discovery, improvement, technical development, or
invention, whether or not patentable and all related know-how, designs,
trademarks, formulae, processes, manufacturing techniques, trade secrets, ideas,
artworks, software or other copyrightable or patentable work, that the
Consultant, solely or jointly with others, makes, conceives or reduces to
practice that resulted from the Consultant’s Services for Dipexium under this
Agreement.  All right, title and interest of every kind and nature whatsoever in
and to the Intellectual Property made, discussed, developed, secured, obtained
or learned by the Consultant during the term of this Agreement, or the 60-day
period immediately following termination of this Agreement, are hereby assigned
to Dipexium, and shall be the sole and exclusive property of Dipexium for any
purposes or uses whatsoever, and shall be disclosed promptly by the Consultant
to Dipexium.

 

7.                                      Non-Solicitation and Avoidance of
Conflicts:

 

a.                                      During the term of this Agreement, the
Consultant agrees that, without the prior written consent of Dipexium, the
Consultant will refrain from performing any services for any person or entity
engaged in what might be considered competition with the product(s) being
developed by Dipexium.

 

b.                                      The parties acknowledge that the
foregoing restrictions placed upon the Consultant are necessary and reasonable
in scope and duration and are a material inducement to Dipexium to execute,
deliver and perform its obligations arising under or pursuant to this Agreement,
and that despite such restrictions the Consultant will be able to earn its, his
or her livelihood and engage in its, his or her profession during the term of
this Agreement.

 

3

--------------------------------------------------------------------------------


 

8.                                      Employment of Assistants:

 

Should the Consultant deem it necessary to employ assistants to aid it, him or
her in the performance of the Services, the Consultant shall so notify Dipexium
and obtain Dipexium’s prior written consent.  The parties agree that Dipexium
will not direct, supervise, or control in any way such assistants to the
Consultant in their performance of Services.  The parties further agree that
such assistants are employed solely by the Consultant, and that it, he or she
alone is responsible for providing workers’ compensation insurance for its, his
or her employees, for paying the salaries and wages of its, his or her
employees, and for ensuring that all required tax withholdings are made. 
Consultant further represents and warrants that it, he or she maintains workers’
compensation insurance coverage for its, his or her employees and acknowledges
that it, he or she alone has responsibility for such coverage.  Consultant shall
impose upon such assistants the same confidentiality obligations as contained in
this Agreement.

 

9.                                      Indemnification:

 

a.                                      To the fullest extent permitted by
Dipexium’s bylaws and applicable law, Dipexium shall indemnify, defend and hold
harmless the Consultant from and against losses and expenses (including
reasonable attorneys’ fees, judgments, settlements and all other costs, direct
or indirect) actually and reasonably incurred by reason of, or based upon, any
threatened, pending or completed action, suit, proceeding, investigation or
other dispute relating or pertaining to any alleged act or failure to act within
the course and scope of the Services, provided that the Consultant was not in
breach of this Agreement, acted in good faith and in a manner the Consultant
reasonably believed to be in the best interests of Dipexium and, if any criminal
proceedings are involved, had no reasonable cause to believe the Consultant’s
conduct was unlawful.  Dipexium’s obligations under the foregoing sentence are
conditioned upon the Consultant:  (a) providing Dipexium with prompt notice of
any such claims; (b) allowing Dipexium to control the defense and settlement of
such claims; (c) providing Dipexium with the information and assistance
necessary for such defense and settlement of the claims; and (d) not entering
into any settlement with respect to such claims without the express written
consent of Dipexium.  Dipexium’s obligation to advance expenses or provide
indemnity hereunder shall be deemed satisfied to the extent of any payments made
by an insurer on behalf of Dipexium or Consultant.

 

b.                                      The Consultant also agrees and
undertakes to repay defense costs and expenses, including attorneys’ fees,
reasonably incurred in defending against any such claim which may be advanced by
Dipexium prior to the final disposition of any proceeding relating to such
claim, if a court of competent jurisdiction ultimately shall determine that the
Consultant is not entitled to indemnification pursuant to this Agreement or the
indemnification is not consistent with any applicable law or regulation.

 

c.                                       The Consultant agrees to indemnify,
defend, and hold Dipexium free and harmless from all claims, demands, losses,
costs, expenses, obligations, liabilities, damages, recoveries and deficiencies,
including interest, penalties, attorneys’ fees, and costs, that Dipexium may
incur as a result of a breach by Consultant of any representation or covenant
contained in this Agreement.

 

10.                               RIGHTS AND REMEDIES UPON BREACH: If the
Consultant breaches or threatens to commit a breach of any of the provisions of
Sections 5, 6 or 7 of this Agreement (the “Protective Covenants”), Consultant
agrees that such breach or threatened breach of the Protective Covenants would
cause irreparable injury to Dipexium and that money damages would not provide an
adequate remedy to Dipexium.  Dipexium shall also have any other rights and
remedies available to Dipexium under law or in equity.

 

11.                               MISCELLANEOUS:

 

a.                                      This Agreement shall be governed in all
respects by the laws of the State of Arizona, without regard to any provisions
thereof relating to conflict of laws among different jurisdictions.

 

4

--------------------------------------------------------------------------------


 

b.                                      The parties agree that any dispute or
controversy arising out of or relating to any interpretation, construction,
performance or breach of this Agreement shall be settled by arbitration before a
single neutral arbitrator to be held in New York County, New York,  in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association (“AAA”).  The arbitrator
may grant injunctions or other relief in such dispute or controversy, and may
award the prevailing party its counsel fees and expenses in accordance with
applicable law.  The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration.  Judgment may be entered on the
arbitrator’s decision in any court of competent jurisdiction.  Notwithstanding
the AAA’s rules, the parties may take discovery in accordance with Arizona Code
of Civil Procedure.  Nothing in this paragraph shall prohibit or limit the
parties from seeking provisional remedies (including injunctive relief) in lieu
of or in addition to arbitration at any time directly from a court of competent
jurisdiction, pursuant to New York Civil Procedure Law and Rules or any similar
statute of an applicable jurisdiction.

 

c.                                       This Agreement is the entire agreement
of the parties with respect to the Services to be provided by the Consultant and
supersedes any prior agreements between the parties with respect to the subject
matter of this Agreement.  This Agreement may only be amended in writing by
Dipexium and the Consultant and their respective permitted successors and
assigns.

 

d.                                      The Consultant may not assign,
subcontract or otherwise delegate its, his or her obligations under this
Agreement without Dipexium’s prior written consent.  Subject to the foregoing,
this Agreement will be binding upon and inure to the benefit of the parties and
their respective heirs, legal representatives, successors and assigns.

 

e.                                       Either party’s failure to enforce any
right resulting from a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any other or subsequent breach by the
other party.

 

f.                                        All notices required or permitted to
be given by one party to the other under this Agreement shall be sufficient if
sent by either certified mail return receipt requested, nationally recognized
courier, facsimile or hand delivery to the parties at the respective addresses
set forth below or to such other address as the party to receive the notice has
designated by notice to the other party.  All notices shall be effective
(i) when delivered personally, (ii) when transmitted by telecopy, electronic or
digital transmission with receipt confirmed, (iii) the business day when
delivered by a nationally recognized courier, or (iv) upon receipt if sent by
certified or registered mail.

 

Consultant:

 

Jack H. Dean, Ph.D., DABT, Fellow ATS

 

 

Drug Development Advisors, LLC

 

 

10331 N. Wild Creek Drive

 

 

Oro Valley, AZ 85742

 

 

Office: 520-544-3842

 

 

Cell: 520-465-6114

 

 

Email: jackdean977@gmail.com

 

 

 

Dipexium:

 

 

 

 

Dipexium Pharmaceuticals, Inc.

 

 

61 Broadway, Suite 1905

 

 

New York, New York 10006

 

 

Office: (212) 269-2834

 

Attention:  CEO.      If any of the provisions of this Agreement are found to be
invalid under an applicable statute or rule of law, they are to be enforced to
the maximum extent permitted by law and beyond such extent are to be deemed
omitted from this Agreement, without affecting the validity of any other
provision of this Agreement.

 

5

--------------------------------------------------------------------------------


 

h.                                      This Agreement may be executed in
counterparts, each of which will be deemed an original and all of which together
shall constitute one and the same instrument.

 

i.                                          The covenants, representations and
warranties in this Agreement shall survive the termination of this Agreement.

 

j.                                         This Agreement may be executed by
facsimile or pdf file, which will be deemed an original.

 

k.                                      Consultant hereby acknowledges that
Consultant has been encouraged to consult with legal counsel (at Consultant’s
own expense) prior to executing this Agreement.

 

Having understood and agreed to the foregoing, Dipexium and the Consultant have
signed this Agreement as of the day and year written above.

 

DIPEXIUM PHARMACEUTICALS, INC.

 

Drug Development Advisors, LLC

 

 

 

 

 

 

 

 

By:

/s/ David P. Luci

 

By:

/s/ Jack Dean

 

 

 

 

 

Name:

David P. Luci

 

Name:

Jack Dean, Ph.D., DABT, FATS

 

 

 

 

 

Title:

President & CEO

 

Title:

President

 

 

 

 

 

 

 

 

 

 

Dated:

June 4, 2014

 

Dated:

June 4, 2014

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DUTIES OF CONSULTANT & TIMELINE

 

1.                                      Manage and participate in the review of
the NDA preclinical dossier, individual non-clinical toxicology study reports
and pertinent FDA correspondence for pexiganan acetate to be provided to assure
NDA readiness.  Determine if the data are correctly represented in the NDA or
other regulatory document, and prepare a list of questions, deficiencies or
concerns that might be anticipated during review by a regulatory agency. 
Develop a summarized written critique of these studies to identify issues, gaps
or clarifications needed and develop an action plan of recommendations to fill
gaps (i.e., additional studies if required, a position paper(s) or a response to
an anticipated question). Participate in a teleconference/ WebEx(s) to discuss
any findings and to finalize the action plan and recommendations.

 

2.                                      The consulting time estimated to
complete this project is approximately 48 hours.  If additional time is required
it must be mutually agreed in writing between Dipexium and the Consultant.  It
is anticipated that the consultant is available to perform these services during
June 2014 and that the project can be completed to include a final report in
July 2014.

 

TIMELINE

 

The timeline to start this project as agreed is June 2014 and completion is
anticipated in July 2014.  The Consultant believes that it, together with the
sub-vendors,  can accomplish the nonclinical New Drug Application readiness
review for the Pexiganan Dossier during this period. More detailed timelines
will be prepared and agreed between the parties during the term of this
Agreement. This may include, without limitation, a more detailed timeline to
review all the documents, prepare the critiques and action plan, develop a list
of anticipated questions from the FDA and draft answers, conduct the
conference(s) and prepare the final recommendations.

 

7

--------------------------------------------------------------------------------